Case 1:20-cv-04160-MKB-JO Document 4 Filed 09/09/20 Page 1 of 2 PageID #: 18025




                                                September 9, 2020

 Via Case Management/Electronic Case Files (CM/ECF) System

 The Honorable Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East, Chambers N 626
 Brooklyn New York 11201

                Re:     Abruzzo Docg Inc., et. al. v. Acceptance Indemnity Ins. Co., et. al.
                        Case No:              1:20-cv-04160-MKB-JO
                        Our File No.:         114360

 Dear Judge Brodie:

           We represent Defendant Acceptance Indemnity Insurance Company (“Acceptance”) in the
 above-captioned matter. We write to request an extension of time allowing Acceptance until
 October 2, 2020, to file its answer or present other defenses or objections. The original deadline
 is Friday, September 11, 2020. There have been no previous requests for adjournment or
 enlargement of time. We have emailed and called Plaintiffs’ counsel concerning whether they
 consent to this request. As of the filing of this letter, we have received no response. As such,
 Acceptance respectfully requests the Court grant the instant application, and order that Acceptance
 file its answer or present other defenses or objections on or before October 2, 2020.

         Please do not hesitate to contact the undersigned if you have any questions or require
 further information. The Court’s time and attention to this matter are greatly appreciated.

                                                Very truly yours,

                                                Foran Glennon Palandech Ponzi & Rudloff PC

                                                /s/ Charles J. Rocco
                                                Charles J. Rocco, Esq. (CR8646)
                                                Ashley C. Vicere, Esq. (AV0612)
                                                Attorneys for Defendant Acceptance Indemnity
                                                Insurance Company
                                                40 Wall Street, 54th Floor
                                                New York, New York 10005
                                                (212) 257-7100
                                                crocco@fgppr.com
                                                avicere@fgppr.com
                       FORAN GLENNON PALANDECH PONZI & RUDLOFF PC
                Charles J. Rocco, Attorney at Law     212.257.7101    crocco@fgppr.com
       40 Wall Street, 54th Floor, New York, New York 10005    tel 212.257.7100   www.fgppr.com

           Chicago | Irvine | San Francisco | New York | London | Denver | Las Vegas | Phoenix
Case 1:20-cv-04160-MKB-JO Document 4 Filed 09/09/20 Page 2 of 2 PageID #: 18026

 To: The Honorable Margo K. Brodie
 Date: September 9, 2020
 Page 2 of 2
 Cc:   Via Case Management/Electronic Case Files (CM/ECF) System

       Jeremy M. Creelan
       Michael W. Ross
       Seth H. Agata
       Jenna E. Ross
       Jacob D. Alderdice
       JENNER & BLOCK LLP
       Attorneys for Plaintiffs
       919 Third Ave., 38th Floor
       New York, NY 10022
       Telephone: 212-891-1678
       Email: jereelan@jenner.com

       John H. Mathias Jr.
       David M. Kroeger
       Brian S. Scarbrough
       Jan A. Larson
       Gabriel K. Gillett
       Caroline L. Meneau
       JENNER & BLOCK LLP
       Attorneys for Plaintiffs
       353 N. Clark Street
       Chicago, IL 60654-3456
       Telephone: 312-923-2917
       Email: jmathias@jenner.com
